Case 1:20-cv-03053-RMB-AMD Document 1-3 Filed 03/19/20 Page 1 of 1 PagelD: 72

JS 44 (Rev. 12/07, NJ 5/08)

by local rules of court. This form, approved by the Judicial Conference of the United
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM. )

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor su plement the filing and service of pleadings or other
A Sfates in September 1974, is penned for the use of

pers as re

uired by law, exceptas provided
e Clerk of Court for the purpose of frtfatits

 

I. (a) PLAINTIFFS

John Gericke, Individually and on behalf of All Individuals similarly

situated,
(b) County of Residence of First Listed Plaintiff Gloucester

(c) Attorney's (Firm Name, Address, Telephone Number and Email Address)

Lewis G. Adler, Esq.
26 Newton Avenue
Woodbury, NJ 08096

DEFENDANTS

Attorneys (If Known)

 

County of Residence of First Listed Defendant

Truist d/b/a or f/k/a Branch Banking and Trust Company
North Carolina

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(856) 845-1968 Diane A. Bettino, Esquire
lawisadler@verizon net _ __fai Reed Smith LLP gi
If. BASIS OF JURISDICTION (Place an “X” in One Box Only) Iii. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O1 US. Government 1 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State wi © 1 Incorporated or Principal Place go4 04
of Business In This State
42° U.S. Government 4 Diversity Citizen of Another State 4 2 © 2 Incorporated and Principal Place o5 W@5
Datienctont (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a 43 OF 3 Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box wits
[ CONTRACT FORFEITURE/PENALTY BANKRUPTCY OTHER STATU TES 1
© 110 Insurance PERSONAL INJURY PERSONAL INJURY = |0 610 Agriculture O 422 Appeal 28 USC 158 C1 400 State Reapportionment
O 120 Marine © 310 Airplane © 362 Personal Injury - O 620 Other Food & Drug O 423 Withdrawal © 410 Antitrust
© 130 Miller Act O 315 Airplane Product Med. Malpractice 1 625 Drug Related Seizure 28 USC 157 © 430 Banks and Banking
O 140 Negotiable Instrument Liability C} 365 Personal Injury - of Property 21 USC 881 (1 450 Commerce
C1 150 Recovery of Overpayment | 320 Assault, Libel & Product Liability O 630 Liquor Laws i PROPERTY. RiGH Ts. 460 Deportation
& Enforcement of Judgment Slander O 368 Asbestos Personal O 640 RR. & Truck O 820 Copyrights © 470 Racketeer Influenced and
© 151 Medicare Act O 330 Federal Employers’ Injury Product O 650 Airline Regs. 830 Patent Corrupt Organizations
CO 152 Recovery of Defaulted Liability Liability O 660 Occupational O 840 Trademark © 480 Consumer Credit
Student Loans O 340 Marine PERSONAL PROPERTY Safety/Health O 490 Cable/Sat TV
(Excl. Veterans) ( 345 Marine Product © 370 Other Fraud CO 690 Other (1 810 Selective Service
0 153 Recovery of Overpayment Liability © 371 Truth in Lending LABOR _ © 850 Securities/Commodities/
of Veteran’s Benefits O 350 Motor Vehicle 380 Other Personal G 710 Fair Labor Standards O 861 HIA (1395ff) Exchange
0 160 Stockholders’ Suits © 355 Motor Vehicle Property Damage Act 862 Black Lung (923) © 875 Customer Challenge
f@ 190 Other Contract Product Liability (4 385 Property Damage (7 720 Labor/Memt. Relations {0 863 DIWC/DIWW (405(g)) 12 USC 3410
(4 195 Contract Product Liability | 360 Other Personal Product Liability 1 730 Labor/Mgmt.Reporting O 864 SSID Title XVI (7 890 Other Statutory Actions
O 196 Franchise Injury | & Disclosure Act 865 RSI (405(g)) O 891 Agricultural Acts
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0) 740 Railway Labor Act FEDERAL TAX SUITS | 892 Economic Stabilization Act
( 210 Land Condemnation O 441 Voting [ =510 Motions to Vacate | 790 Other Labor Litigation O 870 Taxes (U.S. Plaintiff O 893 Environmental Matters
O 220 Foreclosure QO 442 Employment Sentence O 791 Empl. Ret. Inc. or Defendant) O 894 Energy Allocation Act
© 230 Rent Lease & Ejectment |0 443 Housing/ Habeas Corpus: Security Act 0 871 IRS—Third Party O 895 Freedom of Information
© 240 Torts to Land Accommodations i 530 General 26 USC 7609 Act
(1 245 Tort Product Liability  |C) 444 Welfare I] 535 Death Penalty IMMIGRATION (1 900Appeal of Fee Determination
( 290 All Other Real Property | 445 Amer. w/Disabilities- [4 540 Mandamus & Other |0 462 Naturalization Application Under Equal Access
Employment [9 550 Civil Rights © 463 Habeas Corpus - to Justice
() 446 Amer. w/Disabilities- [0 555 Prison Condition Alien Detainee O 950 Constitutionality of
Other © 465 Other Immigration State Statutes
© 440 Other Civil Rights Actions
V. ORIGIN (Place an “X” in One Box Only) Saar’ to District
(1 Original $3 2 Removed from ( 3. Remanded from 1 4 Reinstatedor [J 5 fei 6 Multidistrict O 7 in rate.
Proceeding State Court Appellate Court Reopened (specify) Litigation Judgment

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION

Brief description of

 

Plaintitt alleges: ‘violations of the New Jersey Consumer Fraud Act and the I ruth in Consumer Contractgy

 

 

 

 

VU. REQUESTED IN ¥I CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER F.R.C.P. 23 JURY DEMAND: @ Yes No
VII. RELATED CASE(S) ; ae
(Seeimstructions: = JUDGE DOCKET NUMBER
Explanation:
DATE SIGNA ATTORNEY OF RECORD
03/19/2020 Sea Aadttne— / eB
